Citation Nr: 0004624	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-02 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for impotence, claimed as 
secondary to service-connected injuries.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1964 to 
September 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1994 rating decision from the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO), which granted entitlement to service connection 
for a neurogenic bladder and a neurogenic bowel, but denied 
entitlement to service connection for impotence and 
osteoarthritis of the hips and also denied entitlement to a 
higher level of special monthly compensation.  

In August 1995, the RO issued a statement of the case as to 
the aforementioned issues.  The RO granted an extension of 
time until December 18, 1995 for the filing of a timely 
substantive appeal.  In November 1995, the veteran filed a 
substantive appeal stating that he wanted to continue his 
appeal of the issue of impotency.  The veteran also requested 
a RO hearing.  At the April 1996 RO hearing, the issues were 
stated as entitlement to service connection for impotence, 
special monthly compensation for the loss of the use of a 
creative organ, increased evaluation for a neurogenic 
bladder, and service connection for osteoarthritis of the 
hips.  In an April 1996 written statement, the veteran 
withdrew the issue of entitlement to an increased evaluation 
for a neurogenic bowel.  

In a June 1996 supplemental statement of the case, the RO 
determined that the veteran had not perfected an appeal of 
the issues of entitlement to service connection for 
osteoarthritis or entitlement to an increased evaluation for 
a neurogenic bladder and closed the appeal as to those 
issues.  In a November 1999 rating decision, the RO denied 
entitlement to service connection for impotency and 
osteoarthritis of the hips.  The RO also denied entitlement 
to special monthly compensation based on impotency and an 
increased evaluation for a neurogenic bowel.  The RO assigned 
an increased evaluation for a neurogenic bladder and for 
neuropathy of the right sciatic nerve with paralysis and 
weakness of the calf muscles with foot drop. 

In a February 2000 written argument, the veteran's 
representative stated that they were disagreeing with the 
November 1999 rating decision, which denied entitlement to 
service connection for osteoarthritis of the hips.  In that 
same written argument, the veteran's representative has 
asserted that the veteran was not notified of his right to 
appeal the RO's determination that an appeal had not been 
perfected as to the issues of entitlement to service 
connection for osteoarthritis of the hips, entitlement to an 
increased evaluation for a neurogenic bladder, and 
entitlement to special monthly compensation for the loss of 
the use of a creative organ. 

In light of the aforementioned procedural history of this 
case, the matter of notification of appellate rights as to 
the RO's determination that an appeal had not been perfected 
in regard to the issues of entitlement to service connection 
for osteoarthritis of the hips, entitlement to an increased 
evaluation for a neurogenic bladder, and entitlement to 
special monthly compensation for the loss of the use of a 
creative organ is referred to the RO for any action deemed 
necessary.  Additionally, the representative's February 2000 
statement of disagreement as to the November 1999 rating 
decision which denied entitlement to service connection for 
osteoarthritis of the hips is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran suffered massive trauma to his buttocks and 
low back during service and is service-connected for those 
injuries.

2.  Impotence cannot be disassociated from the veteran's 
service-connected trauma resulting in massive injuries to the 
low back and buttocks.


CONCLUSION OF LAW

Impotence is proximately due to or the result of service-
connected injuries.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran suffered 
massive trauma to the pelvis during service when a steel 
cable broke loose and struck him from behind across the lower 
back and buttocks.  The records reflect a fracture of the 
right side of the pelvis involving the ilium, acetabulum, 
sacrum and coccyx.  Complete absence of the coccyx and 
partial absence of the sacrum, as well as right sciatic nerve 
neuropathy with moderately severe weakness of the calf muscle 
and complete right foot drop, were noted.  During a two-year 
hospital stay, the veteran also underwent a double-barreled 
colostomy which was later closed.  

In an October 1967 rating decision, the RO granted 
entitlement to service connection for neuropathy of the right 
sciatic nerve, incomplete paralysis, with weakness of calf 
muscles, complete right foot drop and one-half inch atrophy 
of the right calf; wound of muscles involving the right 
gluteus maximus, medius, minimus, and tensor fascia femoris 
with marked loss of tissue in the right buttock; a soft 
tissue defect of the medial third left buttock with muscle 
involvement; complete absence of the coccyx and partial 
absence of the sacrum; a comminuted right-sided fracture of 
the pelvis involving the ilium, acetabulum, sacrum, and 
coccyx; a surgical scar of the left paramedian and colostomy 
with closure; paresis of superior oblique muscle; and a donor 
graft scar site on the back.  

Upon VA examination dated in April 1993, the examiner noted a 
diagnosis of status post-traumatic injury to the low 
back/pelvic region with residual weakness in the right leg in 
a diffuse pattern.  The examiner opined that he suspected 
that the veteran had either some associated spinal cord 
injury related to his accident and/or diffuse right greater 
than left plexus involvement, such as lumbosacral plexopathy, 
accounting for his predominant symptoms.  The examiner also 
opined that the veteran was incontinent of the bowel and 
impotent, which would indicate an upper motor neuron lesion 
such as spinal cord damage.  Finally, the examiner opined 
that it was unlikely the veteran's problem would improve with 
time.  

Upon VA examination dated in March 1995, the veteran reported 
partial impotency with a satisfactory erection with 
intercourse about twice a month.  Upon physical examination, 
the examiner noted normal findings.  Diagnostic impressions 
of progressive discomfort in both hips suggesting 
osteoarthritic changes, a soft tissue injury to the abductors 
on the right hip with diminished motion, and a shortened 
right leg were noted.  

A November 1995 VA treatment record reflects an assessment of 
erectile dysfunction.  It was noted that a sleep study 
revealed few poorly sustained and relatively weak erections 
in the early morning.  Rigidity was noted as about 30-40 
percent in the tip and 80 percent in the base.  It was also 
noted that the veteran was being evaluated for this condition 
at another VA medical facility.  

At his April 1996 RO hearing, the veteran testified that he 
might be able to perform sexually once every two months.  
(Transcript, page 2).  The veteran stated that he might get 
an erection but about the time he was ready to have sexual 
intercourse, it would break down.  (Transcript, page 3).  

Upon VA genitourinary examination dated in October 1996, the 
examiner noted that the veteran's claims folder had been 
reviewed.  Physical examination revealed a normal adult male.  
Diagnoses of neurogenic bladder secondary to a spinal injury 
and impotence secondary to a spinal injury were rendered.  


Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). 

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

Following a thorough review of the record, the Board is of 
the opinion that the evidence for and against the veteran's 
claim of entitlement to service connection for impotence, 
claimed as secondary to service-connected injuries, is in 
relative equipoise. 

The record reflects a diagnosis of impotence on both the 
October 1996 VA examination as well as the April 1993 VA 
examination.  Additionally, a November 1995 VA treatment 
record reflects the findings of a sleep study and an 
assessment of erectile dysfunction.  In the October 1996 
examination report, the examiner noted that the veteran's 
claims folder had been reviewed.  He also noted that the 
veteran's impotence was secondary to a spinal cord injury.  
This diagnosis is consistent with the April 1993 examination 
report which reflects an opinion that the veteran sustained a 
spinal cord injury related to his in-service accident and 
that he was impotent.  

The Board is cognizant of the fact that the record reflects 
that the veteran fathered two children in 1968 and 1972 as 
well as the March 1995 VA examination report, which reflects 
that the veteran suffered from only partial impotence.  
However, as two VA examiners have diagnosed impotence 
secondary to the veteran's prior trauma and an assessment of 
erectile dysfunction was rendered following a sleep study 
report, the Board finds that the there is an approximate 
balance of positive and negative evidence regarding the 
merits of this issue.  With all reasonable doubt resolved in 
favor of the veteran, service connection for impotence is 
warranted.


ORDER

Entitlement to service connection for impotence, claimed as 
secondary to service-connected injuries, is granted.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


 


